SECURITY AGREEMENT

 

 

THIS SECURITY AGREEMENT (the “Security Agreement”) is executed as of March 12,
2020, by SUMMER ENERGY, LLC, a Texas limited liability company, whose address is
5487 San Felipe Street, #3700, Houston, Texas 77057 (hereinafter called
“Borrower”) to and in favor of DIGITAL LENDING SERVICES US CORP., a Delaware
corporation, whose address is 885 3rd Avenue, Suite 2610, New York, New York
10022 (hereinafter called “Lender”).  All capitalized but otherwise undefined
terms used in this Security Agreement shall have the meanings ascribed to such
terms in that certain Loan Agreement of even date herewith by and between
Borrower and Lender (the “Loan Agreement”). 

 

1.Collateral. 

 

As collateral security for the prompt and complete payment and performance when
due (whether at the stated maturity, by acceleration or otherwise) of the
Obligations (as hereinafter defined) Borrower does hereby grant to Lender a
security interest in the following described property now owned or at any time
hereafter acquired or in which Borrower now has or at any time in the future may
acquire any right, title, or interest (hereinafter called “Collateral”):

 

A.All equipment of Borrower, whether now owned or hereafter acquired, including,
but not limited to, all present and future machinery, fixtures, parts and tools,
and goods described in any equipment schedule or list herewith or hereafter
furnished to Lender by Borrower (but no such schedule or list need be furnished
in order for the security interest granted herein to be valid as to all of
Borrower’s equipment). 

 

B.All inventory of Borrower, including but not limited to (i) personal property
which are held for sale or lease or are furnished or are to be furnished under a
contract of service or which constitute raw materials, work in process or
materials used or consumed or to be used or consumed in the Borrower’s business,
(ii) all inventory, wherever located, evidenced by negotiable and non-negotiable
documents of title, warehouse receipts and bills of lading, and (iii) all of the
Borrower’s rights in, to and under all purchase orders now owned or hereinafter
received or acquired by it for goods or services, whether now owned or hereafter
acquired and wherever located. 

 

C.Each and every right of Borrower for the payment of money, whether such right
to payment now exists or hereafter arises, whether such right to payment arises
out of a sale, lease or other disposition of goods or other property by
Borrower, out of a loan by Borrower, out of the overpayment of taxes or other
liabilities of Borrower, or otherwise arises under any contract or agreement,
whether such right to payment is or is not already earned by performance, and
howsoever such right to payment may be evidenced, together with all other rights
and interests (including all liens and security interests) which Borrower may at
any time have  

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

by law or agreement against any account Borrower or other obligor obligated to
make any such payment or against any of the property of such account Borrower or
other obligor; all including, but not limited to, all present and future debt
instruments, chattel paper, loans and obligations receivables, accounts or
accounts receivable, tax refunds and accounts, including checking, escrow,
deposit, maintenance, earnest money and certificate of deposits.

 

D.All general intangibles of Borrower, whether now owned or hereafter acquired,
including, but not limited to, applications for patents, copyrights, trademarks,
trade secrets, goodwill, trade names, customer lists, permits and franchises,
and the right to use Borrower’s name. 

 

All substitutions and replacements for and products of any of the foregoing
property not constituting consumer goods and together with proceeds of any and
all of the foregoing property and, in case of all tangible collateral, together
with all accessions and, except in the case of consumer goods, together with all
accessories, attachments, parts, equipment and repairs now or hereafter attached
or affixed to or used in connection with any such goods.

 

2.To secure prompt payment to Lender of all amounts due under the Loan
Documents, including, without limitation, that certain Revolving Promissory Note
of even date herewith, executed by Borrower to and in favor of Lender in the sum
of up to Ten Million and no/100 Dollars ($10,000,000.00) with interest as
provided therein, and any and all extensions and renewals thereof, and any and
all future advances made by Lender to Borrower at Lender’s option, together with
all other liabilities of Borrower to Lender (primarily, secondarily, direct,
contingent, sole, joint, or several) due or to become due or which may have been
heretofore, or may be hereafter, contracted or acquired and the performance by
Borrower of all of the terms and conditions of this Security Agreement
(hereinafter referred to as “Obligations”) at the address stated above or such
other address as designated in the Revolving Promissory Note.  Lender shall be
allowed to file any document, including a UCC Financing Statement, to evidence
the security interest granted by this Security Agreement. 

 

BORROWER WARRANTS, REPRESENTS AND AGREES THAT:

 

1.Borrower is or will be the owner of the Collateral, including, without
limitation, any Collateral acquired after the date hereof, free of all liens,
encumbrances and security interests except the security interest hereby created
and the security interests in favor of EDF Energy Services, LLC (“EDF”), as more
particularly described in that certain Intercreditor Agreement, dated of even
date herewith executed by and among Borrower, Lender, and EDF.  Borrower shall
maintain the security interest granted by this Security Agreement as a perfected
security interest in at least the priority set forth in this Section 1, and
shall defend such security interest against the claims and demands of all
persons whomsoever.  At any time and from time to time, upon the request of
Lender, and at the sole cost and expense of Borrower, Borrower will promptly and
duly execute and deliver such further instruments and documents and take such
further action as Lender may reasonably request for the purpose of obtaining or
preserving the full benefits of this Security Agreement and of the rights and
powers herein granted. 

--------------------------------------------------------------------------------



 

2.The execution, delivery and performance of this Security Agreement and the
creation of the security interests provided for herein (i) are within the
Borrower’s limited liability company power, (ii) have been duly authorized by
all necessary limited liability company action, (iii) are not in contravention
of any provisions of the Borrower’s certificate of formation or limited
liability company agreement, (iv) do not violate any law or regulation or any
order or decree of any court of government instrumentality applicable to the
Borrower, (v) do not conflict with or result in a breach of, or constitute
default under, any indenture, mortgage, deed of trust, lease, agreement or other
instrument to which the Borrower is a party or by which it or any of its
properties are bound, and (vi) do not require the consent or approval of any
governmental body, agency or official or other person other than those that have
been obtained.  This Security Agreement has been duly executed and delivered by
the Borrower and constitutes the legal, valid and binding obligation of the
Borrower, enforceable against it in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws relating to or affecting the
enforceability of creditors’ rights generally and by general provisions of
equity (regardless of whether such enforceability is considered a proceeding in
equity or at law). 

 

3.Any and all accounts receivable which are Collateral are genuine and
enforceable, and there are no offsets, counterclaims, or defenses to any of
them. 

 

4.Borrower’s inventory, books, records, contract rights and other property above
specified relating to the Collateral are or will be kept at the address of the
Borrower on the first page of this Security Agreement and Borrower will not,
without the prior written consent of Lender, remove or permit the same to be
removed from the location or locations set forth above. 

 

5.Borrower will keep the Collateral insured at all times against loss by fire
and/or other hazards concerning which, in the judgment of Lender, insurance
protection is reasonably necessary, in a company or companies satisfactory to
Lender and in amounts sufficient to protect Lender against loss or damage to
said Collateral and will pay the premiums therefor; that such policy or policies
of insurance will be delivered to and held by Lender, together with loss payable
clauses in favor of Lender as its interest may appear, in form satisfactory to
Lender.  

 

6.Except for financing statements in favor of EDF which are more fully described
on Schedule 6.a. to this Security Agreement, and financing statements which will
be terminated promptly following execution of this Security Agreement which are
more fully described on Schedule 6.b. to this Security Agreement, no financing
statement covering the Collateral, or any part thereof, is on file in any public
office in connection with financing granted to Borrower concurrent herewith and
the Lender.   

 

7.Borrower will at any time or times hereafter execute such financing statements
and other instruments and perform such acts as Lender may request to establish
and maintain a valid security interest in the Collateral, and will pay all costs
of filing and recording. 

 

8.Upon an Event of Default and until Lender shall notify Borrower of the
revocation of such power and authority, Borrower will, at its own expense,
endeavor to collect,  

--------------------------------------------------------------------------------



as and when due, any accounts which are Collateral.  Upon the occurrence of an
Event of Default (as defined herein) Borrower will, at the Lender’s request,
deliver all proceeds of such collections to Lender at its request.

 

9.Borrower will not lien, pledge or take any action or inaction which would
cause a material adverse change in  any accounts which are Collateral without
the prior written consent of Lender. 

 

10.At any time after an Event of Default, Lender may, and at the request of
Lender Borrower shall, promptly notify any account borrower or obligor of any
account, instrument, chattel paper, other right to payment or general intangible
constituting Collateral that the same has been assigned to Lender and direct
such account borrower or obligor to make all future payments to Lender. 

 

11.Borrower will at all times keep accurate and complete records of the
Collateral and permit Lender to inspect the same, and the Collateral, at all
reasonable times. Borrower will, upon request of Lender, furnish to Lender such
reports and statements as Lender may request with respect to the Collateral and
the operation of the Property. 

 

12.Borrower hereby makes, constitutes and appoints Lender its true and lawful
attorney-in-fact, upon the occurrence and during the continuance of any Event of
Default, to take all actions and to execute, acknowledge, obtain and deliver any
and all writings deemed advisable by Lender in order to exercise any rights of
Borrower with respect to the Collateral.  The foregoing power of attorney is a
power coupled with an interest and shall be irrevocable so long as any portion
of the Obligations remains contingent, unmatured, unliquidated, unpaid or
unperformed.  Lender shall have no obligation to exercise any of the foregoing
rights and powers in any event. 

 

13.Borrower will keep and maintain the Collateral in good order and repair and
will not sell, encumber, offer to sell, transfer, lease or otherwise dispose of
the Collateral other than in the ordinary course of its business without the
written consent of Lender. 

 

14.Borrower will advise Lender promptly and in reasonable detail, (i) of any
lien, security interest, encumbrance or claim made or asserted against any of
the Collateral, other than that of EDF as described in the Intercreditor
Agreement, (ii) of any material change in the composition of the Collateral, and
(iii) of the occurrence of any other event which would have a material effect on
the aggregate value of the Collateral or on the security interests granted to
the Lender in this Security Agreement. 

 

15.Until the occurrence of an Event of Default, the Borrower shall be entitled
to possession of the Collateral. 

 

16.Borrower shall be in default under this Security Agreement upon the
occurrence of an Event of Default under the Loan Agreement or any other Loan
Document, or if any covenant, warranty or representation of this Security
Agreement shall prove to be untrue in any material respect. 

--------------------------------------------------------------------------------



 

17.In the event of an occurrence of an Event of Default: 

 

(a)Lender shall have the right, at its option and without demand or notice, to
declare all or any part of the Obligations immediately due and payable; 

 

(b)Lender may exercise, in addition to the rights and remedies granted hereby,
all of the rights and remedies of a Lender under the applicable Uniform
Commercial Code or any other applicable law; 

 

(c)Lender may effect all necessary insurance, pay the premiums thereon, and may
pay any taxes, liens and encumbrances on the Collateral, and any such payments
made by Lender with interest at the highest legal rate allowed by law shall be a
part of the Obligations; 

 

(d)Borrower agrees to make the Collateral available to Lender;  

 

(e)Borrower agrees to pay all costs and expenses of Lender, including reasonable
attorneys’ fees, in the collection of any of the Obligations or the enforcement
of any of Lender’s rights; and 

 

(f)Lender may by judicial process, or without judicial process if it can done
without breach of the peace, enter any premises where any of such Collateral is
or may be located, and without charge or liability to Lender, seize and remove
such Collateral from such premises and have access to and use of the Borrower’s
books and records relating to such Collateral. 

 

18.The following terms and conditions shall apply to this Security Agreement: 

 

(a)If any notification of intended disposition of any of the Collateral is
required by law, such notification shall be deemed reasonable and properly given
if mailed at least ten (10) days before such disposition, postage prepaid,
addressed to Borrower at the address shown herein. 

 

(b)Waiver of any default hereunder by Lender shall not be a waiver of any other
default or of a same default on a later occasion.  No delay or failure by Lender
to exercise any right or remedy shall be a waiver of such right or remedy and no
single or partial exercise by Lender of any right or remedy shall preclude other
or further exercise thereof or the exercise of any other right or remedy at any
other time. 

 

(c)THIS SECURITY AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY
THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF LAW PRINCIPLES
OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW,
AND THE  

--------------------------------------------------------------------------------



OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.  BORROWER AGREES THAT ANY
ACTION OR PROCEEDING BROUGHT TO ENFORCE OR ARISING OUT OF THIS SECURITY
AGREEMENT SHALL BE COMMENCED IN ACCORDANCE WITH THE PROVISIONS OF THIS SECURITY
AGREEMENT.

(d)EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL
PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS SECURITY
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY
HERETO (a) CERTIFIES THAT NO REPRESENTATIVE, LENDER OR ATTORNEY OF ANY OTHER
PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (b)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS SECURITY AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 18(d).  BORROWER
WAIVES ALL RIGHTS TO INTERPOSE ANY CLAIMS, DEDUCTIONS, SETOFFS OR COUNTERCLAIMS
OF ANY KIND, NATURE OR DESCRIPTION IN ANY ACTION OR PROCEEDING INSTITUTED BY
LENDER WITH RESPECT TO THIS SECURITY AGREEMENT, THE OTHER LOAN DOCUMENTS, THE
OBLIGATIONS, THE COLLATERAL OR ANY MATTER ARISING THEREFROM OR RELATING
THERETO. 

(e)EACH OF BORROWER AND LENDER HEREBY (a) IRREVOCABLY SUBMITS AND CONSENTS TO
THE NON-EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS LOCATED IN THE
BOROUGH OF MANHATTAN, CITY OF NEW YORK, STATE OF NEW YORK, WITH RESPECT TO ANY
ACTION OR PROCEEDING ARISING OUT OF THIS SECURITY AGREEMENT, THE OTHER LOAN
DOCUMENTS, THE OBLIGATIONS AND/OR THE COLLATERAL OR ANY MATTER ARISING THEREFROM
OR RELATING THERETO, AND (b) WAIVES ANY OBJECTION BASED ON VENUE OR FORUM NON
CONVENIENS WITH RESPECT THERETO.  IN ANY SUCH ACTION OR PROCEEDING, BORROWER
WAIVES PERSONAL SERVICE OF THE SUMMONS AND COMPLAINT OR OTHER PROCESS AND PAPERS
THEREIN AND AGREES THAT THE SERVICE THEREOF  

--------------------------------------------------------------------------------



MAY BE MADE BY CERTIFIED MAIL, RETURN RECEIPT REQUESTED, DIRECTED TO BORROWER AT
ITS ADDRESS SET FORTH HEREIN OR OTHER ADDRESS THEREOF OF WHICH LENDER HAS
RECEIVED NOTICE AS PROVIDED IN THIS SECURITY AGREEMENT.  NOTWITHSTANDING THE
FOREGOING, BORROWER CONSENTS TO THE COMMENCEMENT BY LENDER OF ANY ACTION IN ANY
OTHER JURISDICTION TO ENFORCE ITS RIGHTS IN AND TO THE COLLATERAL.

(f)If more than one party shall sign this Security Agreement, the term
“Borrower” shall mean all such parties and each of them and all such parties
shall be jointly and severally obligated hereunder. All rights of Lender shall
inure to the benefit of the Lender’s successors and assigns, and all obligations
of Borrower shall bind Borrower’s successors and assigns. 

 

(g)This Security Agreement contains the entire agreement between the parties,
and no oral agreements shall be binding. 

 

19.The Borrower represents, certifies, warrants and agrees that the Borrower
understands all of the provisions of this Security Agreement. The Borrower also
agrees that compliance by the Lender with the express provisions of this
Security Agreement shall constitute good faith and shall be considered
reasonable for all purposes. 

 

20.The exact legal name of Borrower is as set forth in the preamble to this
Security Agreement and Borrower has not done business under a previous name,
assumed name, or trade name.   

 

21.Borrower is organized as the type of entity, as under the laws of the
jurisdiction, specified in the preamble to this Security Agreement. 

 

22.Borrower’s chief executive office and chief place of business is, and for the
four (4) months preceding the date hereof has been, located at the place
specified in the preamble to this Security Agreement.  

 

 

 

 

[Signature page to follow]

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower and Lender have executed this Security Agreement as
of the year and day first above written.

 

 

LENDER:    

 

DIGITAL LENDING SERVICES

US CORP,

a Delaware corporation 

 

 

By: /s/ Karrie A Truglia 

Print Name: Karrie Truglia 

As its: President 

 

 

 

 

BORROWER: 

 

SUMMER ENERGY, LLC,

a Texas limited liability company

 

 

By: /s/ Neil Leibman 

Print Name: Neil LeibmanAs its: Manager 

--------------------------------------------------------------------------------